Case 8:20-cv-00089-DOC-JDE Document 74 Filed 05/13/21 Page 1 of 4 Page ID #:837




 1   NADA I. SHAMONKI (SBN 205359)
     nshamonki@mintz.com
 2   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     2029 Century Park East, Suite 3100
 3   Los Angeles, CA 90067
     Telephone: (310) 586-3200
 4   Facsimile: (310) 586-3202
 5   MICHAEL C. WHITTICAR (admitted pro hac vice)
     mikew@novaiplaw.com
 6   NOVA IP LAW, PLLC
     7420 Heritage Village Plaza, Suite 101
 7   Gainesville, VA 20155
     Telephone: (571) 386-2980
 8   Facsimile: (855) 295-0740
 9   Attorneys for Defendant/Counterclaimant
     DESCENDENT STUDIOS INC. and
10   Defendant ERIC PETERSON
11                      UNITED STATES DISTRICT COURT
12                    CENTRAL DISTRICT OF CALIFORNIA
13   LITTLE ORBIT LLC, a California        Case No. 8:20-cv-00089-DOC-JDE
14   Limited Liability Company,
                                           REQUEST TO APPEAR VIA ZOOM
                                           AT MOTION HEARING ON MAY 24,
15                          Plaintiff,     2021
16        vs.
17
     DESCENDENT STUDIOS INC., a
18   Texas corporation, and ERIC
19   PETERSON, an individual,

20                      Defendants.
     DESCENDENT STUDIOS INC., a
21   Texas corporation,
22
                      Counterclaimant,
23
          vs.
24
     LITTLE ORBIT LLC, a California        Judge: Hon. David O. Carter
25
     Limited Liability Company,            Complaint Filed:   1/16/2020
26
                      Counterdefendant.
27
28
Case 8:20-cv-00089-DOC-JDE Document 74 Filed 05/13/21 Page 2 of 4 Page ID #:838




 1        Defendants Descendent Studios Inc. and Eric Peterson (“Defendants”), with
 2   the consent of Plaintiff Little Orbit LLC (“Plaintiff”), hereby requests that the Court
 3   allow his attorney, Michael C. Whitticar, and Defendant Eric Peterson (for himself
 4   and Descendent Studios) to appear via zoom at the motion hearing to enforce
 5   Binding Settlement Terms Sheet set for May 24, 2021 at 8:30 a.m. in Courtroom 9D
 6   of the above-entitled court in Santa Ana, California.
 7        In support, Defendants state as follows:
 8         1.    Attorney Michael C. Whitticar is admitted pro hac vice, is lead counsel,
 9   and will be the one arguing this matter for Defendants.
10         2.    Mr. Whitticar works and resides in Virginia. His oldest son’s wedding
11   festivities are scheduled for May 21 through 23, 2021.
12         3.    Eric Peterson is a Defendant in this matter and wants to be able to hear
13   the proceedings, and is located in Texas. Mr. Peterson is not comfortable traveling
14   during COVID until we reach herd immunity.
15         4.    Due to the possible exposure to COVID-19, traveling outside their home
16   states would put their health at risk and potentially subject them to quarantine
17   periods that can be easily avoided by allowing zoom appearances.
18         5.    Good cause exists for permitting zoom appearances here. Also, as
19   Defendant’s counsel is located in Virginia, significant expense would be saved if
20   counsel were permitted to appear via zoom at the May 24, 2021 hearing.
21         WHEREFORE, Defendants respectfully requests that the Court enter an
22   Order granting this request to appear via Courtroom 9D’s zoom link at the May 24,
23   2021 hearing.
24
25
26
27
28

                                               -1-
Case 8:20-cv-00089-DOC-JDE Document 74 Filed 05/13/21 Page 3 of 4 Page ID #:839




 1   Dated: May 13, 2021              Respectfully submitted,
 2
                                      By:
 3                                             Counsel
 4
                                      Nada I. Shamonki (SBN 205359)
 5                                    MINTZ LEVIN COHN FERRIS GLOVSKY
 6                                    AND POPEO P.C.
                                      2029 Century Park East, Suite 3100
 7                                    Los Angeles, CA 90067
 8                                    Telephone: (310) 586-3200
                                      Facsimile: (310) 586-3202
 9                                    Email: nshamonki@mintz.com
10
                                      Michael C. Whitticar (admitted pro hac vice)
11                                    NOVA IP Law, PLLC
12                                    7420 Heritage Village Plaza, Suite 101
                                      Gainesville, VA 20155
13                                    Tel: 571-386-2980
14                                    Fax: 855-295-0740
                                      E-mail: mikew@novaiplaw.com
15
16                                    Counsel for Defendants

17
18
19
20
21
22
23
24
25
26
27
28

                                         -2-
Case 8:20-cv-00089-DOC-JDE Document 74 Filed 05/13/21 Page 4 of 4 Page ID #:840




 1                                CERTIFICATE OF SERVICE
 2         I, the undersigned, certify and declare that I am over the age of 18 years,
 3   employed in the County of Los Angeles, State of California, and am not a party to
 4   the above-entitled action.
 5         On May 13, 2021, I filed a copy of the following document(s):
 6   REQUEST TO APPEAR VIA ZOOM AT MOTION HEARING ON MAY 24,
     2021
 7
     By electronically filing with the Clerk of the Court using the CM/ECF system which
 8   will send notification of such filing to the following:
 9
       •   Leo Edward Lundberg , Jr
10
           leo.law.55@gmail.com
11
       •   Michael Danton Richardson
12
           mdantonrichardson@yahoo.com
13
14
           Executed on May 13, 2021, at Los Angeles, California. I hereby certify that I
15
     am employed in the office of a member of the Bar of this Court at whose direction
16
     the service was made.
17
                                            /s/ Diane Hashimoto__________________
18                                         Diane Hashimoto
19
20
21
22
23
24
25
26
27
28

                                              -1-
